J-A08020-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

HALFPENNY MANAGEMENT CO. AND                      IN THE SUPERIOR COURT OF
RICHARD CARR                                            PENNSYLVANIA

                            Appellees

                       v.

JAMES D. SCHNELLER

                            Appellant                  No. 521 EDA 2016


                 Appeal from the Order Entered January 15, 2016
                In the Court of Common Pleas of Delaware County
                          Civil Division at No(s): 13-3232


BEFORE: PANELLA, J., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                             FILED APRIL 24, 2017

        James D. Schneller appeals, pro se, from the trial court’s January 15,

2016 order denying his motion to vacate an arbitration award and order

denying reinstatement of appeal. After careful review, we affirm.1

        A prior panel of our Court aptly summarized the underlying facts of the

instant case:

        This is a landlord-tenant matter that [Schneller’s] landlord
        litigated before the magisterial district judge, who ruled in favor



____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
 We, herein, deny Schneller’s motion for peremptory writ of mandamus and
writ of prohibition.
J-A08020-17


       of the landlord.[2] [Schneller] initiated this action by appealing
       from the magisterial district judge to the court of common
       plea[s]; he simultaneously petitioned to proceed in forma
       pauperis. On April 13, 2013, [Schneller’s] application to proceed
       in forma pauperis was denied on the ground that his ability to
       pay court costs was “established in numerous other filings with
       the Court.” Order of Court, 4/13/13, at 1. The case proceeded
       to arbitration. On January 6, 2012, the arbitrators entered an
       award in favor of the landlord granting the landlord possession
       and monetary damages of $2,000.

       On February 5, 2014, [Schneller] filed an appeal without paying
       the court costs. Even though previously denied the right to
       proceed in forma pauperis, [Schneller] filed another request for
       the same relief.    His second request to proceed in forma
       pauperis was denied on March 4, 2014, and the docket proves
       that Pa.R.C.P. 236 notice of the order denying [Schneller] in
       forma pauperis status was sent the same day.

       [Schneller] did not forward the costs for filing the appeal from
       arbitration, and it was stricken on March 21, 2014.            See
       Pa.R.C.P. 240(c)(1)(ii) (requiring petitioner to pay the filing fee
       for an appeal if a petition to proceed in forma pauperis is denied
       and requiring the prothonotary to thereafter strike an appeal if
       the fee is not paid). [Schneller] petitioned for reinstatement of
       his appellate rights nunc pro tunc, and claimed he never
       received notice of the March 4, 2014 order denying him in forma
       pauperis status. He also petitioned for reconsideration of denial
       of in forma pauperis status and for a stay of eviction.

       In [an] order entered on July 8, 2014, the trial court denied
       [Schneller’s] motion for [reinstatement] of his appellate rights
       from the arbitration award, his motion for reconsideration of
       denial of his motion to proceed in forma pauperis, and his
       motion for stay of eviction. It found incredible [Schneller’s]
       claim that he had not received notice of the March 4, 2014 order
       denying his application to proceed in forma pauperis. It based
       its credibility determination on the fact that [Schneller] received
       notice of the striking of the appeal as well as all other notices
____________________________________________


2
   Appellee Halfpenny Management Co. (“Halfpenny”) was awarded
possession of the premises at issue and $2,000 in attorney’s fees, plus
interest and costs.



                                           -2-
J-A08020-17


      disseminated in the proceeding. The trial court also stated:
      “[A]s a result of the [Schneller’s] long history with this [c]ourt
      involving countless cases, [Schneller] had no credibility with the
      [c]ourt.” [Trial Court] Opinion, 8/13/14, at 2. [Schneller] filed
      this appeal from the July 8, 2014 order. He then filed a petition
      for stay of eviction pending this appeal, which was denied, and
      the same request for relief with this Court, which also declined to
      award [Schneller] relief.

      In this appeal, [Schneller] argues that the trial court erred in
      denying him the right to appeal nunc pro tunc and to proceed in
      forma pauperis, and he asks this panel to revisit [the] denial of
      the stay of eviction.

Halfpenny Management Co. and Richard Carr v. James D. Schneller,

No. 2095 EDA 2014 (Pa. Super. filed April 16, 2015). On appeal, our Court

“determined that the trial court correctly refused to reinstate [Schneller’s]

appeal from the arbitration award, [and] decline[d] to issue a stay of any

eviction.” Id. at 6.

      On February 24, 2016, Schneller filed the instant notice of appeal from

the trial court’s January 15, 2016 order denying his motion to vacate the

arbitrator’s award. On March 17, 2016, our Court ordered Schneller to enter

judgment on the trial court docket, pursuant to Pa.R.A.P. 301, or suffer

dismissal of the appeal. See Dunlop by Hoffman v. State Farm Ins., 546
A.2d 1209 (Pa. Super. 1988) (order denying petition to vacate arbitration

award not final appealable order when order never reduced to final

judgment). When Schneller failed to timely comply with the order, our Court

sua sponte quashed the appeal on April 15, 2016.         However, on May 3,

2016, Schneller filed an application to reconsider our quashal order.       On

June 2, 2016, our Court granted the application for reconsideration and


                                     -3-
J-A08020-17



reinstated Schneller’s appeal. See Order, 6/2/16. Schneller filed a timely

court-ordered Pa.R.A.P. 1925(b) concise statement of matters complained of

on appeal. On appeal, Schneller raises the following issues:

      (1)   Has the trial court abused [its] discretion, erred in the law
            and findings, and deprived Constitutional rights, by
            denying the motion to strike or vacate [the] award of
            arbitrators and for leave to amend the complaint to add
            new evidence and claims?

      (2)   Has the trial court erred and may the court vacate, due to
            law of the case and coordinate jurisdiction prevalent over
            the matter of application for leave to proceed in forma
            pauperis.

      (3)   Has the trial court abused [its] discretion, erred in the law
            and findings, decided against the weight of the evidence,
            and deprived [Schneller of his] Constitutional Rights, by
            denying the earlier requested reinstatement of [his]
            appeal, and stay of writ of dispossession?

Appellant’s Brief, at 13.

      Schneller first contends that the trial court erred in denying his motion

to strike the arbitrator’s award and leave to amend his complaint to add new

evidence and claims.

      Initially, we note that Schneller never appealed from the arbitrator’s

decision entered on January 6, 2014. Pursuant to Pa.R.C.P. 1308:

      (a) An appeal from an award shall be taken by

         (1) filing a notice of appeal in the form provided by Rule
         1313 with the prothonotary of the court in which the action
         is pending not later than thirty days after the day on which
         the prothonotary makes the notation on the docket that
         notice of entry of the arbitration award has been provided
         as required by Rule 1307(a)(3), and




                                     -4-
J-A08020-17


          (2) payment to the prothonotary of the compensation of
          the arbitrators not exceeding fifty percent of the amount in
          controversy, which shall not be taxed as costs or be
          recoverable in any proceeding;

              provided that the court, in an appropriate case, upon
              petition may permit the appellant to proceed in forma
              pauperis.

Pa.R.C.P. 1028.      Thus, procedurally, in order to preserve any challenge to

the arbitrator’s award, Schneller was required to file a timely notice of

appeal from that order. Because of his procedural misstep, the fact that the

trial court’s order denying his motion to vacate the arbitration award was

reduced to judgment is of no moment.             The fact remains that Schneller’s

failure to properly preserve the initial challenge to the award precludes our

review of the issue.3

       Schneller’s second issue has already been disposed of in our Court’s

prior panel decision. See Halfpenny Management Co., supra (because

Schneller did not appeal from final orders dated April 13, 2013 and March 4,

2014, that denied him in forma pauperis status, we were precluded from

addressing whether court properly denied him such status based upon ability

to pay court costs); see also Morgan Guarantee Trust Co. of new York

____________________________________________


3
  However, even if we were to address the merits of this issue, we would
conclude that the trial court’s order denying Schneller’s motion to vacate the
arbitrators’ award was not an abuse of discretion where Halfpenny provided
written notice to Schneller to quit the leased premises effective February 28,
2013; the parties had a month-to-month lease with the right to terminate
for any reason or no reason at all; and, where Schneller refused to relinquish
possession of the demised premises.



                                           -5-
J-A08020-17



v. Mowl, 705 A.2d 923 (Pa. Super. 1998) (where party fails to appeal final

order, it operates as res judicata on issues decided). We will not revisit this

issue.

         In his final claim, Schneller re-raises the issue that the trial court

improperly denied his request to reinstate his appeal.      As our prior panel

noted, the trial court “found incredible [Schneller’s] claim that he had not

received notice of the March 4, 2014 order denying his application to

proceed in forma pauperis.”       Halfpenny Management Co., supra at 3,

citing Trial Court Opinion, 8/13/14, at 2. Thus, Schneller was not excused

from forwarding the costs for filing the appeal from arbitration and the

appeal was properly stricken.         See Pa.R.C.P. 240(c)(1)(ii) (requiring

petitioner to pay filing fee for appeal if petition to proceed in forma pauperis

denied and requiring Prothonotary to thereafter strike appeal if fee not paid).

         Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/2017




                                      -6-